PER CURIAM.
It is undisputed that insurer notified insured, by actual notice to insured’s agent, that insured’s policy was about to be can-celled unless insured timely made a missed payment. With several weeks to act, insured nonetheless failed to meet the payment deadline which would have secured coverage. A fire then occurred on insured’s premises. Under these circumstances, we conclude insurer’s actions were not the cause of any harm done to insured. See Keller Indus. v. Bellefonte Ins. Co., 412 So.2d 899 (Fla. 3d DCA 1982); Burns v. Consolidated American Ins. Co., 359 So.2d 1203 (Fla. 3d DCA 1978). The order under review is therefore affirmed.